AO 450 (Rev. 5/85) Judgment in a Civil Case




                           United States District Court
                                              EASTERN DISTRICT OF WISCONSIN


ANIMAL LEGAL DEFENSE FUND,

                                 Plaintiff,
                                                                        DEFAULT JUDGMENT
                                                                          IN A CIVIL CASE
                      v.                                                  Case No. 20-C-216

SPECIAL MEMORIES ZOO, LLC,
DONA WHEELER, and
GRETCHEN CROWE,

                                 Defendants.


☐          Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried
           and the jury has rendered its verdict

☒          Decision by Court. This action came before the Court for consideration.

IT IS HEREBY ORDERED AND ADJUDGED that Defendants Special Memories Zoo, LLC,
Dona Wheeler, and Gretchen Crowe are hereby permanently enjoined from 1) maintaining a public
nuisance by confining endangered, threatened, and not ESA-listed animals in inhumane and unsafe
conditions; and 2) possessing or exhibiting animals (other than the dogs that are their personal
pets) and participating in any business or entity that possesses or exhibits animals. Statutory costs
and fees are also awarded.


                                                       Approved: s/ William C. Griesbach
                                                                 WILLIAM C. GRIESBACH
                                                                 United States District Judge
           Dated: January 13, 2021

                                                                 GINA M. COLLETTI
                                                                 Clerk of Court

                                                                 s/ Terri Lynn Ficek
                                                                 (By) Deputy Clerk




             Case 1:20-cv-00216-WCG Filed 01/13/21 Page 1 of 1 Document 60
